Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Oct. 16, 2022, has been entered in the application. Claims 1, 6 and 10 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 4,830,395) in view of Buchanan (US 5,165,443, cited previously). Initially, Foley teaches a vehicle height adjustment system (fig 2), attached to a vehicle (fig 1); including an input housing (70) including a space in which working fluid is stored (88); an input piston part (working face of 78) positioned in the housing part, and configured to move along a length-wise direction of the input housing part; a lead screw (77) inserted into the input piston part (connection of end of 77 to opposing face of 78) and held captive there-in with portions of the piston which extend into a groove or notch in the lead screw, the screw being operative to move in response to receiving external power (at 82); the arrangement additionally including an output unit (10) connected to the vehicle for reducing vibration via a piston and rod connection, connected to the input housing via a connection pipe (13); there being no hydraulic seal member between the input piston member and lead screw. The reference to Foley, while teaching a connection between the piston and lead screw (see e.g., figure 3, the piston element 78 having inwardly extending fastening elements [at the top most end of 78] which [a] do not extend outwardly of the piston part and [b] extend inwardly into a recess in the lead screw 77), fails to teach that the connection includes a pair of horizontally-opposed locking members passing through the input piston part and partially into the lead screw.
Buchanan teaches that it is well known in connecting an outer cylindrical element (e.g., 8) to an inner cylindrical element (18) to use at least a pair of fasteners (42, 42) which are horizontally opposed (e.g., facing towards each other in the orientation illustrated in figure 1), inner ends of the fasteners engaging in a recessed portion or portions (44) of the inner cylindrical element, and outer ends of the fasteners not extending beyond the outer part. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the connection between the lead screw and piston as initially taught schematically by Foley as being a selectively releasable connection using at least a pair of horizontally opposed fasteners as taught by Buchanan, for example by providing the fasteners in the body of the piston taught by Foley, extending into the groove in the lead screw taught by Foley, for the purpose of providing a selectively formed connection between Foley’s lead screw and piston which can be put together and taken apart for the purpose of repair, maintenance or replacement of either the lead screw or the piston. Note that the original connection taught by Foley lacks any practical means for making the connection up, and is necessarily a schematic representation in that it could not readily be manufactured as shown in the illustration, while a fastener and recess connection as illustrated by Buchanan may be easily manufactured, and facilitates assembly and disassembly.
As further regards claim 10, and the specific steps of preparing an input housing part; preparing and assembling an input piston part, inserting a lead screw; and assembling a connection part to fasten the input piston part with the lead screw; and inserting an input piston part into the input housing part. Initially, the arrangement taught by Foley as modified by Buchanan has been built and assembled and as such it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to assemble the device for example by performing the steps of: preparing an input housing part (manufacturing, locating and providing the housing portion); preparing and assembling an input piston part, inserting a lead screw (e.g., through cap 74); and assembling a connection part to fasten the input piston part with the lead screw (providing the connection between the end of 77 and the backing of 78); and inserting an input piston part into the input housing part (e.g., taking the internal elements and placing them into the housing) for the reasonable purpose of providing the input housing unit in the assembled state which is taught by the base reference to Foley.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the claims as amended cannot reasonably be met by the combination of Foley and Mitsch (as applied previously). In this instance, the examiner agrees. Note the reference to Buchanan which is now applied. Buchanan was  cited previously as being representative of well-known mechanical expedients for assembling elements together using plural fasteners which include portions extending into a recess or opening portion of an inner element for fastening and additionally provides for the outer ends of the fasteners to not extend outwardly of the outer element being fastened together. Here, the original connection taught by Foley, while teaching a connection between a lead screw and piston, lacks any practical means for making the connection up, and would necessarily appear to be a schematic representation in that it could not readily be manufactured as shown in the illustration. Resultantly, Foley’s piston to lead screw connection may reasonably be seen as ready for improvement, or merely schematic at best, while a practical fastener and recess connection as illustrated by Buchanan may be easily manufactured and actually deployed, and also provides the added benefit of facilitating assembly and disassembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616